DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 Mar 2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al (US 2009/0078090, previously cited) in view of Deros et al (US 2006/0021473, previously cited) and further in view of Chen (US 7107874, previously cited).
Regarding claim 1, Halder teaches a hand operated striking tool comprising a handle (3) having a first end portion (figs 3 and 4 at top) and a second end portion (figs 3 and 4 at bottom), wherein the second end portion defines a user interface portion of the handle; a tool head (2) defining a hole (4); and a vibration reduction mechanism (elements 5-7) positioned on or near the first end portion of the handle, wherein at least part of the vibration reduction mechanism is disposed between the handle and the tool head, wherein the vibration reduction mechanism fits substantially within the hole of the tool head to form an intermediary between the tool head and the handle (shown in figs 3 and 4), and wherein the vibration reduction mechanism includes: a collar (7) coupled to the handle, the collar is formed of a metal-based material ([0024]) to have a tube configuration surrounding the handle (figs 3, 4; surrounds the end of 
Regarding claim 4, Halder, as modified, teaches all the elements of claim 1 as described above. Halder as modified further teaches the gap decouples the tool head from the handle (Halder fig 3; the gap (from Chen) surrounding pin 16 further decouples the head from the handle). 
Regarding claim 6, Halder, as modified, teaches all the elements of claim 4 as described above. Halder does not teach the retainer includes a rivet. Deros further teaches the retainer can be any of several interchangeable elements including a rivet ([0007]). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to replace the pin of Halder with the rivet of Deros as these are known interchangeable elements achieving the predictable result of fastening the handle and head of the striking tool together as taught by Deros ([0007]). 
Regarding claim 7, Halder, as modified, teaches all the elements of claim 1 as described above. Halder further teaches the collar extends towards the user interface portion of the handle further than the at least one sleeve (fig 2).
Regarding claim 8, Halder teaches a hand operated striking tool comprising a handle (3) having a user interface portion (figs 3 and 4 at bottom); a tool head (2) defining a tapered hole (4); and a vibration reduction mechanism (elements 5-7), positioned in between the tool head and the handle (shown in figs 3 and 4), wherein the vibration reduction mechanism fits substantially within the hole of the tool head (fig 4, entirety of hole 4 is filled by the vibration reduction mechanism) and wherein the vibration reduction mechanism includes: a collar (7), the collar is coupled to the handle and is formed of a metal-based material ([0024]) to have a tube configuration surrounding the handle (figs 3, 4; surrounds the first end portion of the handle) and extends towards the user interface portion (fig 3; see tube-like interior of collar 7 extending downward); a pin (16) coupled to the collar and to the handle; and at least one sleeve (5, 6) interposed over the collar to completely decouple the handle from the tool head (figs 3, 4; no direct contact between handle and head), wherein an outer sleeve (5, 6) of the at least one sleeve engages with the tapered hole of the tool head (fig 4). Halder does not teach the pin extending at least partly through the tool head and arranged entirely within the hole of the tool head or a lower placed pin proximate the user interface portion engaging the handle and collar. Deros teaches a hand operated striking tool including a pin (1070; fig 13) extending partly through the tool head and arranged entirely within the hole of the tool head (fig 13; topmost retainer 1070 arranged entirely within hole of tool head between head elements 1020 and 1040) and a lower placed pin (bottommost pin 1070) proximate the user interface portion and engaging the handle (1002) and collar (engaging handle and elements 1050, 1060 corresponding to collar of Halder). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to extend the handle into the tool head, 
Regarding claim 13, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the outer sleeve includes one or more circumferential ridges that securable engage with the tool head (fig 3; corresponding to ridges 11; [0025]).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder, Chen and Deros as applied to claim 8 above, and further in view of Descombes et al (US 2014/0230616, cited by applicant).
Regarding claim 9, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the tapered hole has a first taper angle and a second taper angle (fig 3; see tapers formed a top of hole 4 and at ridges 11), wherein the first taper angle is different form the second taper angle (as shown in fig 3). Halder does not teach a first sleeve wherein the outer sleeve is disposed over the first sleeve. Descombes teaches a striking tool comprising a first sleeve (“first additional sheath”) and an outer sleeve (“second additional sheath”), wherein the outer sleeve is disposed over the first sleeve ([0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to dispose the outer sleeve of Halder over a first sleeve in order to limit transmission of vibrations as taught by Descombes ([0041-0042]).
Regarding claim 10, Halder, as modified, teaches all the elements of claim 9 as described above. Halder further teaches an outer profile of the outer sleeve is tapered and includes a first outer sleeve taper angle that transitions to a second outer sleeve taper angle, wherein the first outer sleeve taper angle substantially matches the first taper angle of the tapered hole, and wherein the second outer sleeve taper angle substantially matches the second taper angle of the tapered hole (fig 3; the outer sleeve matches the multiple tapers of the hole).
Regarding claims 11 and 12, Halder, as modified, teaches all the elements of claim 9 as described above. Halder does not teach a specific durometer value of the first sleeve or outer sleeve. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A). Descombes teaches the hardness of the first and outer sleeves can be between 50 and 80 shore A and 35-50 Shore A, which overlap the claimed ranges. Further, Descombes .
Response to Arguments
Applicant's arguments filed 16 Feb 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, regarding claims 1 and 8, applicant argues that Halder does not teach the claimed retainer located in the tool head, lower placed pin, or sleeve material in a gap. However, Halder is not provided to teach these limitations. As detailed above, Deros and Chen render these limitations obvious. 
Applicant further argues that Deros does not teach the collar having a tube-based configuration, a sleeve interposed over the collar, the retainer engaging each of the handle, sleeve and collar, or a sleeve material filling a gap around the retainer. However, Deros is not provided to teach any of these argued limitations. As detailed in the rejection above, these limitations are taught by Halder and Chen. Additionally, applicant argues that the lower placed 
Applicant further argues that Chen does not teach the claimed collar, sleeve, retainer engaging with handle and collar, or lower placed pin. However, Chen is not provided to teach these limitations, as they are disclosed by Halder and Deros. Regarding the claimed gap, Deros renders obvious the filling of a gap with a sleeve material (rubber) around a retainer in a hammer. When applied to the retainer of Halder, a gap around the retainer separates the retainer from the handle and collar, as the retainer is separated from the surrounding elements by the gap filled with sleeve material. 
Applicant further argues that none of the references teaches the newly claimed complete decoupling of the handle from the tool head. However, this is clearly disclosed by Halder which shows both the collar and sleeve providing a complete separation between the handle and tool head. Deros teaches the further use of the sleeve material (rubber) within a gap around the fastener. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723